497 So. 2d 1356 (1986)
Cary ARNOLD, Appellant,
v.
STATE of Florida, Appellee.
No. 4-86-0534.
District Court of Appeal of Florida, Fourth District.
December 3, 1986.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, Robert L. Teitler, Asst. Atty. Gen., and Donna R. Slebodnik, Certified Legal Intern, West Palm Beach, for appellee.
PER CURIAM.
The appellant's probation was revoked on the grounds that he was in possession of cocaine. The only proof that the substance in question was cocaine was in the form of an oral hearsay reference to *1357 the results of a laboratory test. While hearsay is admissible in revocation proceedings, proof of a violation must be supported by other competent, non-hearsay, evidence. Combs v. State, 351 So. 2d 1103 (Fla. 4th DCA 1977). Accordingly, we reverse and remand without prejudice to the court to conduct another evidentiary hearing on appellant's alleged violations.
ANSTEAD and GUNTHER, JJ., concur.
LETTS, J., dissents without opinion.